Citation Nr: 0434182	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  
He died in March 2002.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, and entitlement to Dependency and Indemnity 
Compensation (DIC).  

In June 2004, the veteran was afforded a hearing before C. W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).




FINDINGS OF FACT

1.  The veteran died in March 2002; the certificate of death 
listed the immediate cause of death as pneumonia, due to (or 
as a consequence of) probable lung cancer, due to (or as a 
consequence of) history of squamous cell cancer of neck.

2.  At the time of the veteran's death, he did not have any 
service-connected disabilities; he was in receipt of 
nonservice-connected pension benefits.

3.  Pneumonia, lung cancer, and squamous cell cancer of neck, 
were not shown during active service, nor are they shown to 
be of service origin.

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.

5.  The veteran did not have service in the Republic of 
Vietnam.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2004).

2.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 
C.F.R. §§ 3.159, 3.807, 21.3020, 21.3021 (2004).

3.  The criteria for entitlement to DIC benefits are not met.  
38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. § 3.22 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2002 decision, the statement of the 
case (SOC), and an August 2003 supplemental statement of the 
case (SSOC), that the evidence did not show that the criteria 
for service connection for the cause of the veteran's death, 
for DIC and for DEA, had been met.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, in letters, 
dated in March and April of 2002 (hereinafter "VCAA 
letters"), the RO notified the appellant of the information 
and evidence the RO would obtain and the information and 
evidence the appellant was responsible to provide.  The Board 
concludes that the discussions in the VCAA letters, the RO's 
decision, the SOC and the SSOC, adequately informed the 
appellant of the information and evidence needed to 
substantiate her claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the VCAA letters, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA letters, the appellant was notified 
that VA would make reasonable efforts to help her to obtain 
service medical and/or personnel records, as well as relevant 
records of treatment at VA or other Federal facilities, and 
relevant records from any non-Federal sources that she 
identified.  She was notified that it was still her 
responsibility to make sure that the non-Federal records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Additional evidence was 
subsequently associated with the claims file.  

The contents of the VCAA letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
In this regard, the Board notes that an opinion by the 
General Counsel's Office held that the Pelegrini I Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004); see also VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.

The Board also notes that the VCAA letters were sent to the 
appellant prior to the RO's June 2002 decision that is the 
basis for this appeal.  See Pelegrini II.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service and VA medical records, as well 
as the veteran's personnel file.  A medical opinion has been 
obtained.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The appellant essentially argues that service connection for 
the cause of the veteran's death is warranted because the 
veteran should be deemed to have served in Vietnam within the 
meaning of 38 C.F.R. § 3.307(a)(6)(iii), and therefore he 
should be presumed to have been exposed to Agent Orange.  She 
further argues that he had primary (as opposed to metastatic) 
lung cancer which caused or contributed to his death, and 
that such lung cancer should be presumptively service 
connected under 38 C.F.R. §§ 3.307 and 3.309

In "Part I" of the veteran's certificate of death, his 
immediate cause of death is listed as pneumonia, due to (or 
as a consequence of) probable lung cancer, due to (or as a 
consequence of) history of squamous cell cancer of neck.  The 
certificate indicates that the manner of death was 
"natural," and that there was no autopsy.

The veteran's service medical records do not show treatment 
or a diagnosis of pneumonia, lung cancer, or squamous cell 
cancer of neck.  The veteran's separation examination report, 
dated in May 1969, shows that his lungs and chest, "head, 
face, neck and scalp," and "mouth and throat," were all 
clinically evaluated as normal.  The report also indicates 
that a chest X-ray was negative.  

As for the post-service medical evidence, the claims file 
includes VA outpatient, hospital and examination records, 
dated between 1986 and 2002.  This evidence indicates that 
between May and June of 1986, the veteran underwent treatment 
for squamous cell carcinoma of the floor of the mouth.  
Specifically, he underwent a partial alveolar ridge resection 
of the mandible, left radical neck tracheostomy and left 
pectoralis mild cutaneous flap for floor of the mouth 
reconstruction.  He later began to experience subcutaneous 
tissue thinning, and in September 1999 he developed an 
osteoradionecrosis with exposure of his mandibular wires.  He 
underwent operative procedures that included a direct 
laryngoscopy, rigid esophagoscopy, placement of an external 
fixator, and debridement of the mandibular bone.  The 
postoperative diagnosis was osteomyelitis of the mandible 
with exposed interfixation wires.  He subsequently developed 
an infection and was treated with medications that included 
intravenous Vancomycin for six weeks.  Other treatment 
included hyperbaric oxygen therapy for a month.  In December 
1999, he underwent an ORIF (open reduction, internal 
fixation) with a double-locking reconstruction bar with 
cancellous bone graft from his hip.  Beginning in early 2000, 
he received treatment for osteoradionecrosis of the mandible, 
with multiple notations indicating that he had exposed 
hardware.  In November 2001, he was thought to have a 
malignancy in his left neck lymph node at the level of the 
thyroid and likely the apex of the left lung, and hepatic 
lesions suspicious for metastasis and/or cysts.  See November 
2001 chest CT (computerized tomography) report.  In March 
2002, the veteran was admitted to the hospital with 
complaints of shortness of breath.  Broad spectrum 
antibiotics were started for pneumonia, although no organism 
could be identified.  He required increasing doses of 
pressors, and expired in asystole on March 9, 2002.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The law provides a presumption of service connection for 
certain diseases, including respiratory cancers such as 
cancer of the lung, which become manifest after separation 
from service in veterans who served in the Republic of 
Vietnam during the period from January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Service in the Republic of Vietnam 
for the purpose of the application of the presumption 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

Presumptive service connection may not be established for a 
designated cancer if it developed as the result of metastasis 
of a cancer not associated with herbicide exposure.  
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); Darby v. Brown, 
10 Vet. App. 243, 246 (1997).  

With regard to the possibility of service connection on a 
direct basis (i.e., other than under a presumptive provision, 
or 38 U.S.C.A. § 1151), the veteran died in March 2002, at 
the age of 55, approximately 32 years after separation from 
service.  The service medical records do not show that he 
developed pneumonia, lung cancer, or squamous cell cancer of 
neck during service.  There is no competent evidence to show 
that a lung or neck tumor was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  At the time of his death, service 
connection was not in effect for any disabilities, and there 
is no competent evidence of a nexus between an injury or 
disease incurred during the veteran's service and his cause 
of death.  Therefore, service connection for the cause of the 
veteran's death on a direct basis must be denied.  See 38 
C.F.R. § 3.312.

The Board has also determined that service connection for the 
cause of the veteran's death is not warranted under the 
presumptive provisions at 38 C.F.R. §§ 3.307 and 3.309 for 
veterans exposed to Agent Orange during service in Vietnam.  
The Board's decision rests upon two separate and independent 
bases.  

First, although the veteran is shown to have served aboard 
the U.S.S. Orleck between December 1968 and May 1969, and to 
have received the Vietnam Service Medal, the service records 
and submitted histories of the Orleck (which appear to be 
taken from the internet) do not show that the conditions of 
his service involved duty or visitation in the Republic of 
Vietnam.  Specifically, service records, to include the 
veteran's personnel file, and the ship's histories, show that 
the Orleck provided plane guard duty, naval gunfire support 
and other duties off of the coasts of both North and South 
Vietnam.  Although the veteran received the Vietnam Service 
Medal, this medal was awarded to veterans who served between 
July 1965 and March 1973 in Vietnam, Thailand, Laos, or 
Cambodia in direct support of operations in Vietnam.  See 
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  Thus, although the 
veteran's service aboard the Orleck made him eligible to 
receive this service medal, the criteria for this medal did 
not include duty or visitation in the Republic of Vietnam.  
Given the foregoing, and when considered with the other 
evidence of record, the Board finds that the veteran's 
receipt of this medal is insufficient to show duty or 
visitation in the Republic of Vietnam, and such service is 
not shown for the purposes of the regulation governing the 
presumption of service connection for certain diseases due to 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  In 
reaching this decision, the Board has considered the 
arguments that an April 8, 1969 notation, (showing that the 
Orleck was at Vung Tau transferring material with the U.S.S. 
Leonard F. Mason), and an October 19, 1968 notation (showing 
that the Orleck traveled to Vung Tau and Cam Ranh Bay with 
radar trouble "for parts and technical assistance"), 
warrants the conclusion that the veteran had duty or visited 
in the Republic of Vietnam.  However, these notations merely 
indicate that the Orleck was in the named ports for the 
described reasons.  See also entry in ship's history, dated 
December 8, 1968 (showing that the Orleck and the Mason 
conducted a "DASH transfer to replace the drone lost during 
type training").  There is no evidence in the Orleck's 
history, or anywhere else, to show that any member of the 
Orleck crew ever set foot in Vietnam for any reason during 
the veteran's time aboard the ship.  With regard to the April 
1969 notation, the Board further notes that the ship history 
indicates that the Orleck was at Vung Tau for a very short 
period of time, as the ship was noted to be in Bangkok, 
Thailand, just three days later, on April 11, 1969.  
Accordingly, the veteran is not shown to have service 
involving duty or visitation in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.

Second, even if service involving duty or visitation in 
Vietnam were shown, the claim would still fail because 
service connection for the cause of the veteran's death is 
not warranted under the presumptive provisions at 38 C.F.R. 
§§ 3.307 and 3.309.  Specifically, the Board finds that the 
evidence warrants the conclusion that the veteran had 
pulmonary metastases.  Alternatively stated, the evidence 
shows that he did not have primary lung cancer.  

The Board initially notes that the treatment records contain 
a number of notations which indicate that physicians were 
unsure as to whether the veteran had lung cancer or some 
other form of lung pathology or disease.  However, many of 
these notations indicate that a lung tumor was "likely" or 
"probable."  It also appears that radiation therapy was 
considered "to reduce tumor volume and relieve a post 
obstruction pneumonia."  See report, dated March 7, 2002.  
In addition, a January 2004 opinion from a VA physician, 
discussed infra, indicates that the physician appears to have 
accepted the presence of lung cancer.  The Board therefore 
assumes, for the purposes of this decision only, that the 
veteran had lung cancer.  

A review of the treatment records shows that between May and 
June of 1986, the veteran underwent treatment for squamous 
cell carcinoma of the floor of the mouth.  In November 2001, 
the veteran was thought to have a malignancy in his left neck 
lymph node at the level of the thyroid, and "likely" the 
apex of the left lung.  See November 2001 CT of the neck 
report.  The veteran was admitted to the hospital in March 
2002, and the reports of this period of treatment contain at 
least one notation that the veteran's lung cancer was thought 
to be a "possible second primary" cancer.  However, there 
were several other notations that the lung cancer was, or 
could be, metastatic.  See treatment records, dated March 7th 
and 8th, 2002; see also chest CT report, dated in December 
2001.  In addition, the only competent opinion on this issue 
is a January 2004 opinion from a VA physician, who determined 
that it is at least as likely as not that the veteran's 
carcinoma was metastatic.  The examiner explained that the 
biopsy of the mandible revealed squamous cell carcinoma of 
the jaw, and a subsequent tissue sample of the neck revealed 
squamous cell carcinoma of the neck, which was also likely 
metastatic.  In summary, in 1986, the veteran was found to 
have squamous cell carcinoma of the floor of the mouth.  In 
late 2001, he was found to have squamous cell carcinoma of 
the jaw and neck, and the majority of the relevant notations 
in the treatment reports indicate that his lung cancer was 
metastatic.  The only competent opinion of record on this 
issue is that his lung cancer metastasized from his neck and 
jaw.  Accordingly, the Board finds that the preponderance of 
the evidence shows that the veteran's lung cancer was 
metastatic.  Therefore, service connection for lung cancer is 
not warranted under the presumptive provisions at 38 C.F.R. 
§§ 3.307 and 3.309.  

With regard to the veteran's squamous cell cancer of the jaw 
and neck, squamous cell cancer is not a disease subject to 
presumptive service connection under provisions related to 
Agent Orange, see 64 Fed. Reg. 59232 (1999), and there is no 
competent medical evidence of record suggesting a direct 
causal link between any in-service herbicide exposure and the 
subsequent development of neck or jaw squamous cell cancer, 
or pneumonia.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In reaching this decision, the Board has considered the 
appellant's arguments.  To whatever extent the lay statements 
may be construed as seeking service connection for the cause 
of the veteran's death, these statements do not provide a 
sufficient basis for a grant of service connection.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board has 
also considered the medical articles, and Board/Court 
memorandum decisions, submitted in support of the appellant's 
claim.  However, the decisions are not binding upon the 
Board.  Furthermore, the facts of these cases, including but 
not limited to the nature of the service of the veterans 
involved, and the nature and types of the diseases involved, 
are insufficiently similar to the case at hand to warrant a 
grant of the claim.  With regard to the medical articles, 
this literature is so general in nature, and nonspecific to 
the appellant's case, that the Board affords it little 
probative weight, as none of it provides medical evidence 
demonstrating a causal relationship between the veteran's 
service and the cause of his death on any basis.  See e.g. 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



III.  Entitlement to Chapter 35 Dependents' Education 
Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

In this case, in Part II of this decision, the Board 
determined that the veteran did not die of a service-
connected disability.  The record also reflects that he did 
not have a disability evaluated as total and permanent in 
nature resulting from a service- connected disability at the 
time of his death.  Accordingly, the claimant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
3.807.

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

IV.  DIC

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met: 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (West 
2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 38 
C.F.R. § 3.22 was revised pursuant to expedited rulemaking 
directed by the United States Court of Appeals for the 
Federal Circuit.  See National Organization of Veterans 
Advocates (NOVA I) v. Secretary of Veterans Affairs, 260 F.3d 
1365 (2001).  This regulation has been reviewed by the Court 
of Appeals for the Federal Circuit, see NOVA v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (2003) (NOVA II), and deemed 
valid with the exception of claims involving reopening of 
previous final VA decisions which is not implicated in this 
case.  The Court of Appeals for the Federal Circuit directed 
VA to process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim on the grounds of new and material evidence, pending 
further rulemaking proceedings.  The "hypothetical" 
entitlement claim, identified in Timberlake v. Gober, 14 Vet. 
App. 122 (2000) due to a conflict of regulatory language with 
the former version of 38 C.F.R. § 3.22, no longer applies.

In this case, the veteran was not service-connected for any 
disease or disability during his lifetime.  In Part II of 
this decision, the Board determined that service connection 
is not warranted for the cause of the veteran's death.  
Accordingly, the Board must find that the veteran was not 
totally disabled by reason of service connected disability at 
any time prior to his death.  The appellant has not met the 
threshold requirement for entitlement to DIC under 38 
U.S.C.A. § 1318, and the claim must be denied for lack of 
legal merit.  Sabonis.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



